Citation Nr: 1510952	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-30 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1970 to March 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Indianapolis, Indiana, Regional Office which, in pertinent part, denied service connection for migraine headaches.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In April 2014, the Veteran submitted a written statement which may be reasonably construed as an informal claim for an increased disability evaluation for his bilateral hearing loss.  The issue of an increased disability evaluation for the Veteran's bilateral hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

In a January 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for migraine headaches.  



CONCLUSION OF LAW

The issue of service connection for migraine headaches has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for migraine headaches.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of service connection for migraine headaches.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for migraine headaches is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


